Gilbert, J.
1. The court, in equity cases, may refer “any part” of the facts to an auditor for investigation and report. Civil Code (1910), § 5127. It was not error to recommit certain issues, or to refuse to recommit others.
2. The report of the auditor was supported by evidence. The court did *464not en- in overruling the exceptions of law and fact, or in rendering a final decree sustaining' tlie report.
No. 6485.
May 18, 1928.

Judgment affirmed.


All the Justices coneur.

M. A. Walker, W. P. Wallis, and Hollis Pori, for plaintiff.
M. C. Edwards, G. Y. Harrell, and Cleveland Bees, for defendant.